Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.725 Filed 03/04/20 Page 1 of 21



                             US DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


   DAVID ELLIOT WERKING             )
   an Indiana Resident,             )
           Plaintiff,               )                  Case No. 1:19-cv-276
                                    )                  Hon. Paul L. Maloney
   vs.                              )
                                    )
   BETH EILEEN WERKING,             )
   a Michigan Resident, and         )
   PAUL MICHAEL WERKING,            )
   a Michigan Resident              )
                                    )
         Defendants.                )


   POWERS & GREENGARD                                  VANDEBROEK LAW PLLC
   Attorneys for Plaintiff                             Attorneys for Defendants
   Miles L. Greengard (P76812)                         Anne M. VanderBroek (P81541)
   The Carriage House                                  17190 Van Wagoner Rd.
   509 Franklin Avenue                                 Spring Lake, MI 49456
   Grand Haven, MI 49417                               (616) 607-7522 (Phone)
   (616) 512-5474 (Phone)                              (616) 682-6109 (Fax)
   (616) 607-7322 (Fax)                                anne@vanderbroeklaw.com
   mgreengard@powersgreengard.com


      REPLY BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 56




                                        Page 1 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.726 Filed 03/04/20 Page 2 of 21



                                   Table of Contents

      Law and Analysis…………………………………………………………………….4

      1. Defendants’ Restatement of the Facts is Inaccurate. ……………………………….4

      2. There Was No Landlord / Tenant Agreement, and no Landlord / Tenant
         Relationship. .……………………………………………………………………....6

      3. A Remedy for Violation of ‘Landlord’ Rules is Not Destruction of Plaintiff’s
         Property. ………………………………………………………………………….7

      4. Plaintiff Had No Duty to Mitigate Damages; but Defendants Did. ……………......8
         .,,
      5. Abandonment is Not a Valid Defense in Michigan ………………………………...9

      6. Assumption of Risk Does Not Apply to Intentional Torts ……………………. 11

      Conclusion ………………………………………………………………………...12




                                      Page 2 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.727 Filed 03/04/20 Page 3 of 21



                                      Table of Authorities

   Cases

   Tambs v Jennings, No. 340498 (Mich. Ct. App. Feb., 5, 2019) ………………………………10

   Montgomery v. Nancy Jones, Concord Bicycle Assets, LLC, 355 F. Supp. 3d 720
   (M.D. Tenn. 2019) ….…………………………………………………………………10-11

   Dumm v. Brown, No. 336344 (Mich. Ct. App. Apr. 17, 2018) ……………………………...8-9

   Aroma Wines & Equip, Inc v Columbian Distrib Servs, 303 Mich App 441, 844 NW2d 727
   (2013), aff’d, 497 Mich 337, 871 NW2d 136 (2015) ………………………………….......9, 12

   Ritchie-Gamester v Berkley, 461 Mich 73, 597 NW2d 517 (1999) …………………………….11

   Head v Phillips Camper Sales & Rental, Inc, 234 Mich App 94, 593 NW2d 595 (1999) ………9

   Sparling Plastic Indus, Inc v Sparling, 229 Mich App 704, 713-714; 583 NW2d 232 (1998)….9-11

   Willis v Ed Hudson Towing, Inc, 109 Mich App 344, 350; 311 NW2d 776 (1981) …………….8

   Van Slooten v. Lasren, 410 Mich. 21, 50 (1980) …………………………………………….10

   Felgner v Anderson, 375 Mich 23, 32, 133 NW2d 136 (1965) ……………………………….11

   Thoma v Tracy Motor Sales, Inc., 360 Mich 434, 438-49; 104 NW2d 360 (1960) ………………7

   Allen v Morris Building Company, 360 Mich 214; 217 103 NW2d 491 (1960) …………………8

   McCullagh v Goodyear Tire & Rubber Company, 342 Mich 244; 256 69 NW2d 731 (1955) …….8

   Statutes

   MCL § 554.601 …………………………………………………………………………….6

   MCL § 554.616 …………………………………………………………………………….6

   MCL § 600.2919 ……………………………………………………………………….9-10

   Rules

   MCR 3.106 ……………………………………………………………………………….12




                                          Page 3 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.728 Filed 03/04/20 Page 4 of 21



                                       LAW AND ANALYSIS

           1.         Defendants’ Restatement of the Facts is Inaccurate. Defendants Brief

       in Opposition contains numerous factual inaccuracies 1; and these factual serve as the

       foundation for their affirmative defenses. An examination of the facts and evidence

       should lead the court to discount Defendants’ version of the facts stated in their Brief in

       Opposition. (See generally Def’s. Br. in Opp.)

           Defendants’ Brief in Opposition states that “…law enforcement only required that

       Plaintiff be absent from the property for ‘at least three days,’” and that “Plaintiff had

       ample opportunity to remove the property himself avoid its destruction [sic].” (Id., at.

       pp. 3-4 (internal citations omitted.)) However, Defendant Beth Werking, in an e-mail of

       August 25, 2017, stated that “…you [Plaintiff] won’t be able to move back to

       Smeengehaus2 after what happened on Thursday3.” (Pl’s. Ex. 19.)

           Moreover, Plaintiff, in an e-mail to Defendant Paul Werking of October 12, 2017,

       stated that:

                      You kicked me out on August 23rd, 2017. Today is October
                      12th. You agreed, and I have it in writing, that you would
                      take my belongings to me in a UHAUL. You agreed verbally
                      as well. Mom would not allow me to return to the property to
                      collect my belongings using PODS. (Pl’s. Ex. 20.)

           Defendant Paul Werking never disputed that he kicked Plaintiff out. (See e.g. Pl’s. Ex.

       20.) Defendants had access, as sender and recipient, to Plaintiff’s Exhibits 19 and 20.

       Such exhibits discredit Defendants’ claims that Plaintiff was allowed back on the

       property. (Compare with Def’s. Br. in Opposition, p. 3.)



   1 For example, while non-pertinent to the instant matter, Defendants supplied only partial
   funds for Plaintiff’s divorce.
   2 Defendants’ name for their property in Grand Haven, Michigan.
   3 Presumably, the interaction with law enforcement.




                                             Page 4 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.729 Filed 03/04/20 Page 5 of 21



           Defendants’ Brief in Opposition states that Defendants “…had no duty to deliver

       the property to Plaintiff…” (Id., at p. 4.) However, Defendants agreed to “…take

       [Plaintiff’s] belongings to [him] in a UHAUL [sic].”        (Pl’s. Ex. 20.)   Once again,

       Defendant Paul Werking never disputed Plaintiff’s version of the facts, or his duty to

       return Plaintiff’s belongings. (Id.)

           Defendants’ Brief in Opposition further states that “Plaintiff did not ask for the

       return of his abandoned4 property until three months had passed since his moving

       away5…,” and that “…Plaintiff made no mention of the property for three months,

       though he had been in contact with Defendants regarding other issues for most of the

       time.” (Id., at 4.) This, however, does not conform with the facts in evidence. Plaintiff

       asked for his property no later than October 11, 2017, stating to Defendant Paul

       Werking “…you are not…obligated to bring me anything other than my things.” (Pl’s.

       Ex. 20.)

           Moreover, Defendants not only never stated that Plaintiff needed to remove his

       property; instead, they did the opposite, implying that he could leave his property there.

       Defendant Beth Werking, in her e-mail of August 25, 2017 (after Plaintiff had been

       barred from returning to Defendants’ house), states that “[i]f there are any personal

       items you [Plaintiff] need immediately, you may email me and I will arrange that you can

       pick it up at some place other than here.” (Pl’s. Ex. 19.) The clear implication from this

       e-mail is that if there were items that Plaintiff did not need immediately, those items

       could remain at Defendants’ house until Plaintiff secured permanent housing.



   4 There is no defense of abandonment, under Michigan law, for personal property in a
   (statutory) conversion claim. See § 5, infra.
   5 Plaintiff did not move away; rather, he was told he could not return. (See e.g. Pl’s. Exs. 19-
   20.)


                                              Page 5 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.730 Filed 03/04/20 Page 6 of 21



             Defendants’ Brief in Opposition moreover offers spurious and unfounded claims

       against Plaintiff, including that he “…unlawful[ly] distribut[ed pornography.]6” (Id., at 1.)

       Finally, Defendants’ Brief in Opposition states that “…there is also the critical issue of

       damages…,” which “…can only be answered through the discovery process.” (Id., at 4-

       5.)    However, Plaintiff’s Rule 56 Motion specifically asks this Court to “[o]rder a

       damages hearing at a time convenient for the Court.” (Id., at p. 2, ¶ B.) An evidentiary

       hearing on damages would allay Defendants’ fears and ‘need’ for discovery.

             In total, Defendants misstate and misapply numerous facts of the instant case.

       Defendants rest their opposition to Plaintiff’s Rule 56 motion on a factual dispute, but

       their facts are inaccurate, and should be discounted by the court.

             2.     There Was No Landlord / Tenant Agreement, and no Landlord /

       Tenant Relationship. Defendants fail to offer any statutory or common law authority

       for their claimed ability to limit Plaintiff’s property7.      (Defs’. Br. in Opp. § 2.)

       Defendants’ citation to the Landlord and Tenant Relationship Act (“LTRA”) MCL §

       554.601 et. seq. is misguided. The LTRA does not apply to the instant scenario as

       Defendants required no security deposit of Plaintiff. LTRA “…applies only to security

       deposits held pursuant to leases entered into…after April 1, 1973). MCL § 554.616. As

       there was no security deposit required, LTRA is inapplicable to the instant case, and the

       rights and responsibilities of landlords contained therein should be ignored by this court.

             Defendants cite to no other statutory or common law for their assertion that

       “…[l]andlords may prohibit…property.” (Def’s. Br. in Opp., p. 5.) As such, this Court



   6 To say nothing of Defendants’ previously stated, and unfounded, fears that the property
   contained child pornography. (See e.g. Defs’. Mot. for Prot. Order.)
   7 As Defendants indicate in their Brief in Opposition, “no explicit rental agreement was
   created or executed by the parties.” (Id., at p. 6).


                                            Page 6 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.731 Filed 03/04/20 Page 7 of 21



      should not find that Defendants were within their rights to limit Plaintiff’s property.

      However, even if the Court finds otherwise, Defendants fail to show how destruction of

      offending property is an appropriate remedy.

          3.      A Remedy for Violation of ‘Landlord’8 Rules is Not Destruction of

      Plaintiff’s Property. Even assuming, arguendo, that Defendants, despite their lack of a

      contractual relationship as ‘landlords’ to Plaintiff, were able to limit the property owned

      or held by Plaintiff, the remedy is not destruction of the offending items, but rather

      expulsion of the tenant. Indeed, Defendants own Brief in Opposition belies this fact.

      “[L]andlords are able to … create…rules that tenants are bound to follow or risk

      eviction and the payment of damages.” (Id., p. 5.) The remedy is eviction or damages,

      not destruction.

          Defendants point to no case law or statutory authority allowing them, if Plaintiff

      violated their ‘quid pro quo’ relationship, to destroy Plaintiff’s property. (See generally

      Defs’. Br. in Opp.) Defendants’ sole piece of evidence that they warned Plaintiff against

      bringing the offending property into their home is an affidavit (Defendants’ Exhibit 1 ¶

      7) – there is no contemporaneous record of such a conversation.

          Finally, though (statutory) conversion has many affirmative defenses of which

      Defendants have availed themselves, the “intentiona[l] destr[uction]…in the actor’s

      possession” when the actor has “privileg[e] to dispose of the chattel,” is not one. Thoma

      v Tracy Motor Sales, Inc., 360 Mich 434, 438-49; 104 NW2d 360 (1960). Defendants had

      no privilege or right to dispose of the chattel.

          Defendants, arguendo, had the right to limit the property Plaintiff brought to the

      premises, but that right stops at the intentional dispossession, or in this case destruction,




                                            Page 7 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.732 Filed 03/04/20 Page 8 of 21



       of Plaintiff’s property.   Such a discussion, and the determination of Defendants’

       remedies, and whether those remedies extend to destruction of the property, is not a

       question of “material fact,” as Defendants claim, but rather a question of law.

       Defendants cite to no law that they could destroy the property as a remedy to violating

       any tenancy agreement. As such, this Court should not find that Defendants were

       entitled to destroy the property; rather, this Court should find the opposite – that

       Defendants were not entitled to destroy the property.

          4.       Plaintiff Had No Duty to Mitigate Damages; but Defendants Did.

       Defendants’ Brief in Opposition, at page 9, states that Plaintiff had an affirmative duty to

       mitigate damages. (Id., at 9). While true for torts in general, this does not apply to

       intentional torts. “The rule requiring an injured party to mitigate his damages does not

       apply, where the invasion of his property rights is due to defendant's intentional or

       positive and continuous tort.” Allen v Morris Building Company, 360 Mich 214; 217 103

       NW2d 491 (1960).9       Given that Defendants intentionally destroyed the property10,

       Plaintiff was under no duty to mitigate damages.

          Moreover, Michigan law is clear, even passive actions that may damage property (as

       opposed to the active measures Defendants undertook), can lead to a statutory

       conversion claim. In Dumm v. Brown, No. 336344 (Mich. Ct. App. Apr. 17, 2018), the

       Court held that “defendant exercised dominion over the disputed items, despite his

       awareness that they were not his, in disregard of plaintiff's ownership rights, by denying

       plaintiff access to … retrieve the items, and by moving the items to a location where



   8 But see § 2, supra.
   9 See also Willis v Ed Hudson Towing, Inc, 109 Mich App 344, 350; 311 NW2d 776 (1981), and
   see McCullagh v Goodyear Tire & Rubber Company, 342 Mich 244; 256 69 NW2d 731 (1955)
   10 See e.g. § 2(c-e) of Plaintiff’s Brief in Support of Rule 56 Motion.




                                            Page 8 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.733 Filed 03/04/20 Page 9 of 21



        they became damaged by exposure to weather.”11 In Dumm, it was not the defendant

        who directly destroyed the property, but rather, the elements. Accordingly, it was

        Defendants, not Plaintiff, who had a duty to mitigate damages.

            Even assuming, arguendo, that Plaintiff did have a duty to mitigate damages,

        Defendants’ restatement of the actions undertaken by Plaintiff are wholly inaccurate.12

        Defendants’ Brief in Opposition states that “Plaintiff knew or should have known the

        consequences if the pornographic material was discovered.” (Id., p. 9.) However,

        destruction is not a remedy available to Defendants. (See § 3, supra.) Defendants’ Brief

        in Opposition further states that Plaintiff “had ample opportunity to remove the

        pornographic material,” and “Plaintiff had a period of more than three months in which

        he could have removed the property…”. (Id., at 9.) These facts, and the implication that

        Plaintiff did not undertake opportunities to minimize damages, do not comport with the

        facts in evidence. (Pl’s. Exs. 19-20.)13

            As such, even though it was Defendants, not Plaintiff, who had a duty to mitigate

        damages, Plaintiff attempted to mitigate damages. Accordingly, this Court should not

        give any leeway to Defendants’ affirmative defense.

            5.      Abandonment is Not a Valid Defense in Michigan. Defendants’ Brief in

        Opposition states that “…the intent of the court in Sparling Plastic Indus, Inc v Sparling, 229

        Mich App 704, 713-714; 583 NW2d 232 (1998) is clear - that abandonment may be



   11 See Head v Phillips Camper Sales & Rental, Inc, 234 Mich App 94, 593 NW2d 595 (1999)
   (decided before 2005 amendments to MCL 600.2919a); see also Aroma Wines & Equip, Inc v
   Columbian Distrib Servs, 303 Mich App 441, 844 NW2d 727 (2013), aff’d, 497 Mich 337, 871
   NW2d 136 (2015) (holding that defendant’s refusal to let plaintiff access wine it stored in
   defendant’s warehouse until plaintiff paid account balance owed under parties’ contract
   constituted conversion of wine to defendant’s “own use” under MCL § 600.2919a(1)(a)).
   12 For a more thorough discussion of such, see § 1, supra.
   13 See § 1, supra.




                                              Page 9 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.734 Filed 03/04/20 Page 10 of 21



      presumed when personal property is left behind after vacating real property.” (Id., at p.

      7.) That intent not only is read whole cloth into the ruling by Defendants, but, indeed,

      such a proposition violates the bedrock basis of our judicial system – stare decisis et non

      queita movere.

          If the Court in Sparling (or Tambs v Jennings, No. 340498 (Mich. Ct. App. Feb., 5,

      2019), or Van Slooten v. Lasren, 410 Mich. 21, 50 (1980)) wished for abandonment to

      apply to (statutory) conversion, as opposed to merely claim and delivery, the Court

      would have held accordingly. It did not. See Sparling at 713-714. Indeed, in Sparling,

      there was a claim for conversion, and the Sparling court still did not apply its holdings to

      conversion, or MCL § 600.2919)(a)! Defendants’ assessment about the Sparling Court’s

      intent is simply wrong.

          Defendants fail to cite to any Michigan statutory or common law authority regarding

      abandonment as a defense to conversion. (See generally Defs’ Br. in Opp. § 4.) Even

      discounting this complete lack of authority, Plaintiff’s actions regarding his property

      would more than meet the bar established, and cited by Defendants, in Montgomery v.

      Nancy Jones, Concord Bicycle Assets, LLC, 355 F. Supp. 3d 720 (M.D. Tenn. 2019)14.

          Plaintiff had no opportunity to remove the property with him, as he was “…required

      by law enforcement to leave the premises…” (Defs’. Br. in Opp., p. 1.) Plaintiff, in

      contradiction to Defendants’ Brief in Opposition at page 8, did make arrangements for

      his property to be delivered to him, by Defendants. (Pl’s. Ex. 20.) Moreover, Plaintiff’s

      “…numerous conversations…” (Defs’. Br. in Opp., p. 8) with Defendants featured

      multiple inquiries about his property. (Pl’s. Exs. 19-20). Finally, Plaintiff did not wait




                                          Page 10 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.735 Filed 03/04/20 Page 11 of 21



         “…until November 2017…,” (Defs’. Br. in Opp., p. 8) to request a return of his

         property; rather he requested the return of the property no later than October 11, 2017.

         (Pl’s. Exs. 19-20.) As such, the standards for abandonment established in Montgomery are

         not met by the instant case. More importantly, however, is that abandonment, absent a

         complete disregard by this Court of stare decisis, is not an affirmative defense to

         conversion – statutory or otherwise. See Sparling at 713-714. As such, this Court should

         give no weight to Defendants’ affirmative defense of abandonment.

             6.      Assumption of Risk Does Not Apply to Intentional Torts. Traditionally,

         assumption of risk was an affirmative defense of limited application 15; however,

         Michigan courts have expanded assumption of risk to include negligence16 and voluntary

         recreational activities17. Yet, no Michigan court, or statute, has expanded assumption of

         risk to intentional torts in general, or (statutory) conversion specifically. Indeed, the very

         concept of intentional torts (which includes statutory conversion) is anathema to an

         assumption of risk. If something is prima facie tortious, there can be no assumption of

         risk.

             Despite Defendants’ Brief in Opposition’s assessment that “[t]he instant case is a

         classic example of assumption of the risks[,]” such a finding by this court would be a

         massive upheaval of law in Michigan, based on no statutory or common law authority.

         The Court should not do so. As such, there should be no weight given to Defendants’

         affirmative defense of assumption of risk.



    14 Though Montgomery was decided by a District Court within the Sixth Circuit, it applies
    Tennessee law, and thus offers minimal precedential value to the instant case. However,
    Plaintiff, arguendo, discusses its applications.
    15 See e.g. Felgner v Anderson, 375 Mich 23, 32, 133 NW2d 136 (1965)
    16 See e.g. Id.,
    17 See e.g., Ritchie-Gamester v Berkley, 461 Mich 73, 597 NW2d 517 (1999)




                                              Page 11 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.736 Filed 03/04/20 Page 12 of 21



                                            CONCLUSION

            Defendants are long on hypothetical affirmative defenses, but short on their

    application to the instant case. Even after giving Defendants every benefit of the doubt, as

    the Court must under a Rule 56 motion, Defendants have offered zero statutory or common

    law authorities for a landlord’s remedy of destroying offending property.18 Defendants, not

    Plaintiff, had the duty to mitigate damages – a duty that they failed in (while Plaintiff

    attempted to secure his property numerous times in order to mitigate damages).

    Abandonment and assumption of risk are similarly inapplicable affirmative defenses,

    applying, respectively, to claim and delivery and negligence claims, as opposed to the instant

    case’s intentional tort. Finally, there is no remedy under Michigan common or statutory law

    for a landlord to destroy offending property.

            In short, Defendants offer the court multiple affirmative defenses, but none of them

    are applicable to the facts at bar. Rather, this Court should look to the ruling in Aroma Wines

    & Equip, Inc. v. Columbian Distribution Servs., Inc., 871 N.W.2d 136 (Mich. 2015), and find that

    there is no material factual dispute.

            While it is likely that that Defendants believed that, in their conversion of the

    property, they were doing their son a favor – misguided love is not an affirmative defense.

    This Court should find accordingly, and order a damages hearing so that Plaintiff can be

    made whole.


    Dated: February 21, 2020                        POWERS & GREENGARD



                                                    Miles L. Greengard (P76812)


    18Indeed, a landlord cannot remove, to say nothing of destroy, a tenant’s personal property
    absent a court order. See e.g MCR 3.106.


                                             Page 12 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.737 Filed 03/04/20 Page 13 of 21



                                       Attorney for Plaintiff
                                       The Carriage House
                                       509 Franklin
                                       Grand Haven, Michigan 49417
                                       (616) 350-8760
                                       mgreengard@powersgreengard.com




                                 Page 13 of 13
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.738 Filed 03/04/20 Page 14 of 21



                                       List of Exhibits

 Exhibits 1-18 Intentionally Left Blank
 Exhibit 19    August 25, 2017 E-Mail from Beth Werking
 Exhibit 20    October 12, 2017 E-Mail from Plaintiff
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.739 Filed 03/04/20 Page 15 of 21




                                Exhibits 1-18
                           Intentionally Left Blank
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.740 Filed 03/04/20 Page 16 of 21




                                Exhibit 19
                August 25, 2017 E-Mail from Beth Werking
  Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.741 Filed 03/04/20 Page 17 of 21


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: moving forward
   Date:   February 20, 2020 at 1:19 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From: beth werking <bewerking@yahoo.com>
       Sent: Friday, August 25, 2017 8:21 AM
       To: David Werking <omik2omik2@hotmail.com>
       Subject: re: moving forward
       As you have probably already figured out, you won't be able to move back to Smeengehaus after what happened
       on Thursday. Probably you don't either so now we just figure out where to go from here. If there are any personal
       items you need immediately, you may email me and I will arrange that you can pick it up at some place other
       than here.

       Because I do care and am concerned about your immediate welfare, I made some phone calls yesterday about
       shelters. Miguel Cruz worked as a resident assistant at Harbor Hall in Grand Haven. It is run by Love, Inc. You
       would have to fill out an application at their main office on Ferry. There are no immediate openings, but possibly
       you could get in next week. Miguel has said that you may mention his name and since he knows you, that might
       be a good ticket. It is more than a shelter, they offer meals, counseling and job seeking assistance.

       The Holland Rescue Mission is open to receive those in need for temporary housing, so you might be able to just
       show up. I put in a call yesterday for you, Aaron Paul is the contact. Again, Miguel worked in the building and
       you can use his name.

       I am sure you are concerned about the bigger items, let us know when you have a permanent address and we will
       send them to you if it within a reasonable distance for us to manage it.
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.742 Filed 03/04/20 Page 18 of 21




                                Exhibit 20
                   October 12, 2017 E-Mail from Plaintiff
  Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.743 Filed 03/04/20 Page 19 of 21


  From:    David Werking dwerking34@hotmail.com
Subject:   Fw: Hello from Grand Haven
   Date:   February 20, 2020 at 1:08 PM
     To:   mgreengard@powersgreengard.com




       Sent from Outlook
       From: David Werking
       Sent: Thursday, October 12, 2017 10:47 AM
       To: pmwerking@reagan.com <pmwerking@reagan.com>
       Subject: Re: Hello from Grand Haven

       Dad,
       1.)You kicked me out on August 23rd, 2017. Today is October 12th. You agreed, and I have
       it in wriQng, that you would take my belongings to me in a UHAUL. You agreed verbally as
       well. Mom would not allow me to return to the property to collect my belongings using
       PODS. My lawyer, Patrick Baghdasarian who you know, has a list of all of the items that are
       mine from the house. I also have pictures of my belongings on the phone that I took with
       me when I leV. I have receipts of the things I bought that arrived at your house while I was
       staying there. I want my belongings. I need my belongings. You will return my belongings
       to me unharmed before the November 17th mark. If you would like I can forward the leXer
       from Patrick when I asked him about it.
       No. I don't care about the card table and chairs. All I care about is my stuﬀ.
       2.) Bring me my stuﬀ.
       3.) Bring me my stuﬀ.
       4.) It is in a grey bag at the boXom of the closet in AunQe M.'s room.
       6.) The realtor gave me a crockpot. Don't need the crockpot anymore.
       8.) I will pencil you in for a Christmas visit!

       David Werking
       dwerking34@hotmail.com


       Sent from Outlook
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Wednesday, October 11, 2017 9:27:30 PM
       To: David Werking
       Subject: Re: Hello from Grand Haven
       David,

       I'll try to respond to as many items as I can.

       1. If I brought a card table and a couple of chairs to sit on, would you make me bring them back? or could I leave
       them there?

       2. Your right, the trailer is not big enough for all of your stuff. I see that now. I'll need to prioritize on this trip and
       bring the rest later. Any thoughts?
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.744 Filed 03/04/20 Page 20 of 21

  bring the rest later. Any thoughts?

  3. Regarding your art: Would you like me to hold off on bringing some of it? Maybe I could bring the stuff that is
  well packaged.

  4. Couldn't find the air mattress. Will keep looking.

  5. Found the suit jacket, boom box and video games. Will bring.

  6. Mom has a crockpot she can give you and I'll bring it.

  7. Don't worry about the delay from the auditor. It may take a few weeks.

  8. We will be going to Phoenix for Thanksgiving. Maybe we could get together for Christmas. We'll see.

  Hope I didn't miss anything.

  Dad


  -----Original Message-----
  From: "David Werking" <dwerking34@hotmail.com>
  Sent: Wednesday, October 11, 2017 10:22am
  To: "pmwerking@reagan.com" <pmwerking@reagan.com>
  Subject: Re: Hello from Grand Haven

  Or there's a nice new MCL cafeteria we could go to.


  Sent from Outlook<http://aka.ms/weboutlook>
  ________________________________
  From: David Werking
  Sent: Wednesday, October 11, 2017 9:19:52 AM
  To: pmwerking@reagan.com
  Subject: Re: Hello from Grand Haven


  But seriously, you are not legally obligated to bring me anything other than my things. Speaking of which this reminds
  me: I did hang up one piece of clothing of mine in the closet with Grandpa's old stuff and the air mattress: my suit
  jacket. It's newer and looks newer, forget the label. My stereo boombox and ps vita games are on the dresser.

  This house is not being fun right now. Spent the better part of an hour looking for the main water shut off valve. If
  there's a water issue I need to be able to take care of it! Outside water faucets don't work and windows are nailed
  shut/don't open. No screen door. Have been on the phone with Comcast 3 times this week. First they sent me the
  wrong things and then they sent a repair guy who was supposed to show up and never did. Outside grass is weedy
  and don't know where to buy some Weed N' Feed. Need a ladder to check out the gutters to make sure they aren't full
  of leaves. Need a stepstool to change some of these lightbulbs. Also no crockpots. Have been unable to find a cheap
  five dollar crock pot and I don't know why. Stuff seems expensive except for movies. PS you need to go see the new
  Blade Runner so we can talk about it. Did I mention I live close to the train yard?

  If you're not coming to warm the new house on the 14th, are you coming for Thanksgiving/Christmas? I am not
  buying a turkey or a christmas tree unless I know for sure. ASK MOM!


  Sent from Outlook<http://aka.ms/weboutlook>
  ________________________________
  From: David Werking
  Sent: Tuesday, October 10, 2017 12:51:04 PM
  To: pmwerking@reagan.com
  Subject: Re: Hello from Grand Haven
Case 1:19-cv-00276-PLM-RSK ECF No. 36, PageID.745 Filed 03/04/20 Page 21 of 21


  If YOU need/want to bring a card table/couple of chairs to sit on while I take all my stuff out of the UHAUL that's
  fine. I am comfortable until my bear skin rug arrives. It's a Grizzly!

  90 degrees is owwie. Today it's supposed to get up to 76. Raining lots.

  I think you might be underestimating the time it takes for me to unload a UHAUL...

  There is an air mattress in the closet of the upstairs room (the second room of stuff you are moving) You don't want
  to use that?

  What's all this about pulling a trailer? The trailer is full of your stuff going from Rockford to Grand Haven? I do not
  think all my stuff will fit in a trailer, I hope you are not thinking of using this with my things...cos hey bouncing alot is
  not really good for art...


  Sent from Outlook<http://aka.ms/weboutlook>
  ________________________________
  From: pmwerking@reagan.com <pmwerking@reagan.com>
  Sent: Tuesday, October 10, 2017 10:20:15 AM
  To: David Werking
  Subject: Hello from Grand Haven

  David,

  I got to GH OK but what a trip. I left Sunday morning at 9:00AM but didn't get to GH until after midnight. I forgot
  that you can only go at 55 MPH pulling a trailer. In fact, I probably spent more time going at 50 than I did at 55
  because the trailer tends to bounce alot. As a result, my usual 12 hour drive took over 15 hours. What made it really
  bad was that it was 90 degrees all afternoon in Iowa and I couldn't use the AC because that started to overheat the
  engine. Regardless, I made it here and I will be bringing your stuff to you on Saturday. I'll probably get there early in
  the afternoon around 2:00PM-3:00PM. Then I will head to Marion to spend the night at my Mom's place. Mom
  wanted me to ask you if you would like to have an old card table and a couple of chairs? It wouldn't take much room
  to haul and you could probably use something to sit on until you find something better.

  Dad
